CONGO

Model Joint Operating Agreement Of 1987
Article 1
Article 2
Articie 93
Article 4
4.01

4,02
4.03
4.04
4.05
4.06
4,07
4.08
4.09
4.10
4.11
4.12

Article 5
5.01
5.02
5.03
5.04
5.05
5.06
5.07
5.08
egies
6.01
6.02
6.03
6.04
6.05
6.06
Article 7
7.01
7.02
7.03
Article 8
8.01
8.02
8.03
8.04
8.05
8.06

Article 9

9.01
9.02
9.03
9.04
9.05

TABLE OF CONTENT

- Definitions. . . . es
- Purpose, effective date and term. .. °
- PARTICIPATING INTERESTS of the PARTIES. .
- OPERATOR. .. ee ee ee ee ee ee
Appointment of OPERATOR. re

“Exelusive right to operate. ....-+-+ s+.

Employees ‘and contractors. . . . + «+ + +
Conduct of PETROLEUM WORKS. ...-+-+-+ 6. -
Expenditures. . 6 2 +.2 6 2 © 2 ee ee ee
Claims. . 2. 6 6 © oe ee ee ee ele ee
Liability. . .«..« -. . oo o0
Resignation or removal of OPERATOR. oe ee

Appointment of new OPERATOR. . . . + + «+ «
Transfer of duties and obligations. . .. .-

Payment of Royalty. ....- o- ee
Vocational training and employment of
personnel. . . 2+ + s+ e+ ee 2

- Operating Committee. . . 2 2 ee ee ee
Overall Supervision. . 2. . 2. 2-4 es eee es
Decisions of the Operating Committee. ...
Operating Committee meetings. . . + + + + «

‘Chairman. . 2. 6 6 6 2 te ee ee ee es

Operating Committee minutes... .- +... + -
Decisions without a meeting. . .. +. +. 2 ©
Technical sub-committees. ©. + + + + + +s

- Work programs and budgets. . . .

Submittal of yearly work program and budget

Approval of yearly work program and budget
Revision of work program and budget... .
Cash’ advances. »- 6 2 2 6+ + s+ 2 ee ee ew
Authorization for expenditure. . . +... +
Form of AFE. 2. 6 6 6 6 6 ee eee ee
- Confidential information. Pe ee es
Information. . .- er or
Disclosure of confidential information. . .
Trades of well and other data... +++ +
- Costs, expenses, materials and equipment
Ownership. . . «© © 6 ee ee ee ee ee
Costs and expenseS. . - 2. + see eee ee
ACCOUNTING PROCEDURE. . «1 1 ee ee eee

Audit. .. 500000 oOo oo on
Default and “aien. Pe er er ee
Non-applicability to bo Oddo

- Financing of PETROLEUM WORKS --
Contributions of funds. . .-°: + + «+ 2 + ©
General. . . Pe a
Contributions by the COMPANIES. 600
Contributions by 56.0 ooo 6
CONTRIBUTIONS -ACCOUNTS. . . 2. 2 6 +
offset contributions. .

G60 0
eee

en
aN
Son]
9.06 End of COMPANIES's obligations. ......

9.07 Supplying LIQUID HYDROCARBONS to the
COMPANIES. 2 2:5 2. 5 6 ee ee ee ee eee

9.08 COMPANIES' right to adjust their respective
contributions among themselves. ......

Article 10 ~ Disposition of Production. 606 5050 6 5
10.01 Liftings. . 2... 2. 2. 2 see ee ee wee
10.02 Available O11. .......2-.2.2..264.68.
10.03 Nominations. . .. 2. 6. 2. ee ee ee ee ee
10.04 Make-up Rights. .. 2. 2. 2. 2 2 ee ee wwe
NOcO5) ADDORULONMCN re. ee ee
10.06 Failure to Offlift. . . 2... 2. ee eee
NOPOi, (Otzetake DROCeGURC. ee
10.08 Risk of loss. . 2. ee eee ee ee ee
10.09 Payments to Oe i Ge
10.10 Domestic market obligation. cee ee ew
Oe dd) NATURAL Gare
10.12 No joint marketing. . . 2. 2 2 2 2% 2 we ees
10.13 Purchase by the COMPANIES. .... O00 0

Article 11 - Permits - Surrender and Wi thdrawal. 606
11.01 Permits. 2. 2. 2 6 6 0 6 0 ee ee ee ee
11.02 Surrender. . - 6 2 6 2 ee ee ee ee ee
11.03 Right to withdraw. . 2... 6 2 + 5 ee eee

Article 12 - Assignment. . 2. 6 2 6 6 «© ee ee ee ee
972.01 2 2 6 ee we ee ee ee te eee ee
12.02 Size of PARTICIPATING INTEREST assigned and

approval. .. . ees

12.03 Preferential right of acquisition. 605000
12.04 Effective date of assignment. .......

Article 13 - Relationship of the PARTIES. ...

Article 14 - United States income tax election.

Article 15 - Arbitration. ... .
Article 16 Insurance. ...

rr er a)
ry

Article 17 - Applicable laws. . . 2... 2. se © .
Article 18 - Force Majeure. . . . 2.2. ee eee 5
Article 19 - Notices. . 2. 6. 2. 2. 6 2 2 2 2 eee o-
Article 20 = Miscellaneous. . . . e+ + + 2 ee o

20.01 Topical headings. « 2 6 6 s-0 © © ee eee
20.02 Singular and plural words. . . .. «+2.
20.03 Language of the AGREEMENT. . . 2. + 2 2 +s e
Article 21 - Amendments . . 2. 6 2 2 + ee ee ee See

EXHIBIT 1

Copy of Decree granting the PERMIT ...-+-+-+ = +
EXHIBIT 2

ACCOUNTING PROCEDURE Pa ee ee ee ee

EXBIBIT 3
Price of liquid HYDROCARBONS... .. 1 eee ee

EXHIBIT 4

Definition of Interest Rate referred to
in Sub-Paragraph 9.03.2(c) of the AGREEMENT .

iE
TRANSLATION OF
JOINT OPERATING AGREEMENT

AMONG

(here nafter sometimes referred
to 2s y) a sotisté ‘nationale with registered
offices at Brazzaville, Sresented by ~ » duly

authorized to that ef :

of the first part,

(hereinafter sometimes referred to as ), a
corporation with registered offices at :
» represented by

, duly authorized to that effect, 5

of the second part,
(hereinafter sometimes referred to
as ),a corporation with registered offices at

represented by , duly authorized to that effect,

of the third part,
PREAMBLE

WHEREAS, is the holder of the Type
na™ hydrocarbon exploration permit known as Wy "
gescribed below; --

WHEREAS, this permit was granted to
with the option for it to associate with the other
signatories of this agreement to pursue the working
thereof, which the parties wish-to do;

.WHEREAS, in order to realize this goal, the
parties to this agreement are signing on this day with the
a convention governing
their relations with the
and

thereby to set forth the
overn the relations

WHEREAS, the parties wis
terms and conditions which shail
among themselves;

Article 1 - Defini

swing terms are used in this
fhe meaning set forth below:

Whenever the fo
Agreement, they wil

don "AGREEMENT : This joint operating agreement for
exploration and exploitation of hydrocerbons.

4.02 "PARTY" or MPARTIES": The Parties to the
AGREEMENT and their respective successors and assigns.

1.03 "PERMIT": The type "A" exploretion permit known
asi wW granted to by the Decree, a
copy of which 4s attached hereto 2s Exhibit 1, and all its
extensions, amendments, variations or renewals, if any, as
well as any exploitation permits which may be granted over
any part of its surface.

: 1.04 “ACCOUNTING PROCEDURE": The accounting procedure
attached hereto as Exhibit 2.

1.05 "CALENDAR YEAR": Twelve (12) consecutive months
beginning on January ist of any year.

How) "QUARTER": A consecutive three-month period

beginning on the first day of January, April, July or
October of any CALENDAR YEAR.

119
1.07 * ":; The Republic of

4.08 "CONVENTION": The instrument entered into
between the : ’ and to
define and govern their respective rights and obligations
within the scope of their operations for working the
PERMIT. _

+ 1.09 "DOLLARS": The currency of the United States of
America.

1.10 "FISCAL YEAR": .A CALENDAR YEAR, except for the
first fiscal year which begins upon the effective date of
the AGREEMENT.

1.11 “FRENCH FRANCS" - The Currency of Republic of France.

- 4.12 "HYDROCARBONS": Solid, 1i
hydrocarbons discovered and/or pt

quid and gaseous
Sr

1.13 "NATURAL GAS":
the PARTIES on the PE
by normal field meth
recovered as a lia

HYDROCARBONS produced by
ut excluding-condensates which
. f processing. are separated and

4.14 "LIQUID HYDROCARE
the PARTIES on the PE bi

HYDROCARBONS produced by
> but exluding NATURAL GAS.

4.15 "OPERATOR". ne PARTY designated in accordance
with paragraph ¥.01 hereof to conduct the PETROLEUM WORKS,
2s this term is hereinafter defined in peragraph 1.19
below, on the PERMIT for the joint benefit of the PARTIES.

1.16. "NON-OPERATOR": Each of the PARTIES other than
OPERATOR.

1.17. "PARTICIPATING INTEREST": The percentages, 2S
determined in accordance with Article 3 below, in which
the PARTIES participate at any given time in the expenses,
rights and obligations under the PERMIT and the AGREEMENT,
and share at any given time in the production of -
HYDROCARBONS in accordance with Article 10 below.

1.18 "COMPANIES": The PARTIES, except
1.19 “AFFILIATED COMPANY":

CS ———C—C—C_—C—C=“‘=EEE than 50% of the
voting rights in ordineny shareholders' a rr—e—SSE
directly or indirectly by one of the COMPANIES;

4.19.2 Any company which holds, directly or
indirectly, more than 50% of the voting rights in the
ordinary shareholders’ meetings of one of the COMPANIES;

£29
1.19 -3. Any company whose voting rights in
ordinary shareholderst meetings are subject to more than
50% control by a company-which {itself holds, directly or
indirectly, more than 50% of the voting rights in the
ordinary shareholders' meetings of one of the COMPANIES;

1.19.4 Any company {n which more than 50% of the
voting rights in ordinary o— “| held
directly or indirectly by several COMPANIES, or by several
companies as described in sub-paragraphs 7.18.1 to 1.18.3
above.

1.20 "PETROLEUM WORKS™: All the activities, wherever
carried out, relating to exploration, development,
exploitation, transportation, storage end disposition, in
the CONGO or for export, of HYDROCARBONS.

1.21 "EXPLORATION WORKS": That part of the PETROLEUM WORKS which is
undertaken with the purpose of discovering one or several hydrocarbon deposits:
including: :

(i) The aeromag survey realized before the granting of the
PERMIT but included on common acceptance by the .
and the COMPANIES in the £ RATION WORKS, and its
interpretation, and . es

(ii) seismic surveys and:the discoy @]1°and al] subsequent
works on the “samé ‘oma 1 ly.,, undertaken until the date on
which the Operating Commit provided for in the JOINT
OPERATING AGREEMENT decides; pursuant to Article 5 of the
JOINT OPERATING..AGREEMENT, that a discovered deposit of
HYDROCARBONS... cofmercially exploitable.
1. 22 DEVELOPMENT AND EXPLOITATION WORKS": Jplay
PETROLEUM WORKS other than EXPLORATION WORKS, including
the transportation of BYDROCARBONS to the point of
pefflifting by the PARTIES.

"JOINT ACCOUNT": The account or accounts
rr Lr OPERATOR in accordance with the ACCOUNTING
PROCEDURE, to which shall be charged the costs and
expenses of PETROLEUM WORKS performed under the AGRE MENT,
and which are to be borne by the PARTIES, proportionally
to their respective PARTICIPATING INTERESTS -

1.24 “ADVANCE ACCOUNT": The accounts maintained by the OPERATOR for each
COMPANY to record entries respecting to advances made by the COMPANIES to the
OPERATOR on the behalf of and the reimbursements made by

and so in accordance with the provisions of Article 9 below.

4.25 “BARREL™: Unit equal. to 42 U.S. gallons (one
U.S. gallon being equal to 3.78541 litres) measured ete Oe

Fahrenheit.

Article 2 - Purpose, effective date and term

2.01 The purpose of the AGREEMENT is to set forth the
terms and conditions under which the PARTIES shalt jointly

f24 -
work the PERMIT, which is hereby made available to them
for this purpose of . It shall become effective on
the date of the Act having the force of Law approving the
PERMIT and the CONVENTION and, subject to the other provisions
of the AGREEMENT, it will remain in full force and effect for
the duration of the PERMIT and, in any event, until the assets
acquired hereunder shall have been disposed of and a final
settlement of the accounts among the PARTIES shall have been
made.

Article 3 - PARTICIPATING INTERESTS of the PARTIES

The PARTICIPATING INTERESTS of the PARTIES shall
be as follows:

Name of the PARTY PARTICIPATING INTEREST

20.00%

20.00%

Article 4 - OPERATOR

of OPERATOR

4.01 Appointmén

H.01.1 ESSO is hereby appointed OPERATOR.
Eowever, upon expiration of a ten (10) year period
commencing upon the Date of Completion of the Development
Works on the PERMIT, may request to ect as
rt—“™OC—C™C*s—*C*—*—C*=C—C‘( the PERMIT, provided that it
has previously reimbursed the COMPANIES, in accordance
with the provisions of -the AGREEMENT, for all the
COMPANIES’ contributions made pursuant to Article 9 below
and that it demonstrates its ability to perform the
functions of OPERATOR, both from a technical standpoint
and witht respect to undertakings toward money lenders and
equipment suppliers. In such case, it shall. give three
(3) months! prior notice thereof to the COMPANIES. The
Operating Committee will consider ts request at
{ts very next meeting and, after having determined that
the two conditions set forth above in this sub-paragraph
4.01.1 have been met, will determine the date and
practical conditions for the transfer of OPERATOR'S
functions to

4.01.2 For the purpose of this paragreph 4.01,
the phrase “Date of Completion of the Development Works"
shall mean the date of completion of the last development
well drilled on the first commercial deposit of
HYDROCARBONS discovered on the PERMIT.

4.02 Exclusive right to operate

In accordance with approved programs and budgets
and subject to instructions which may be given to 1c tron
time to time by the Operating Committee, OPERATOR shall
have exclusive charge of and shall conduct all PETROLEUM
WORKS. . :

All PETROLEUM WORKS will be conducted by OPERATOR
or -by its. duly authorized agents or by independent :
Co — —_—_-

4.03 Employees end contractors

The number of employees,. selection.of such
employees, the hours of work and thé compensation to be
paid to all employees in co ieczion wil. ETROLEUM WORKS
shall be determined by QPEF ‘OR, an ai imployees and
contractors employed W PETROLEUM WORKS shail be
employees or contraeto? ERATOR.

4.04 Conduet_of PETROLEUM-WORKS

In the col duet i6f PETROLEUM WORKS, OPERATOR shall:

(a) carry out ligently all operations in accordance
with practices. generally followed by the petroleum
industry, conform to feces ce and engineering
practices and perform such operations in an efficient and
economical manner. All operations shall be conducted in
compliance with the provisions of the PERMIT and

applicable laws and regulations.

(>) Permit the representatives of any of the PARTIES
to have free access, at their own risk and expense, to the
locations where PETROLEUM WORKS are carried out at all
reasonable times with the right to observe eny and all
operations being conducted for the joint account of the
PARTIES and to inspect all materials, equipment and other
property jointly owned by the PARTIES. Each PARTY through
its duly authorized agents or employees snall be permitted
to examine and have access — rr——SC~CU:t times,
any and all data and interpretations thereof, {ncluding
but not limited to, cores, samples, logs and surveys
concerning PETROLEUM WORKS. OPERATOR shall furnisi to the
PARTIES upon request a~ copy thereof, the cost of which
will be charged to the JOINT ACCOUNT.

4123
(c) Keep the premises and property jointly-owned by
the PARTIES free from any liens, charges and encumbrances
arising out of the PETROLEUM WORKS.

(d) . Promptly pey all costs and expenses Ancurred by
it in its operations for the PETROLEUM WORKS when due and

payable.

(e) Make for the account of the PARTIES all payments

(other than taxes which are measured by the income of the PARTIES

and the Mining Royalty - subject for this later to the provisions

of the subparagraph 4.11 below) as provided under the CONVENTION

and applicable laws. OPERATOR will not be held responsible for and

will not be liable for any default or delay of payment of any

other PARTY when such PARTY is directly assessed and such

delay or default ‘is unknown to OPERATOR. In the event

OPERATOR is aware of or has been notified of a default or
t, OPERATOR may, ter consultation with

enditures: as may be

om beftng forfeited; such

to’ the PARTIES by

(£) Provide and main 3 © force any and all
{insurance as may be reguiy
laws, and provide sué
mutually agreed upon. by
below. ae

(zg) Prepare and for OR to the PARTIES progress
reports on the PETROLEUM WORKS, including geological and
geophysical LLC grilling reports, well logs,
surveys; reports on pressure and production tests and
reports which OPERATOR is required to furnish to the
and such reports, data, statements and information as may
be prescribed from time to time by the Operating Committes.

4.05 Expenditures

OPERATOR shall carry out each program of
operations adopted by the PARTIES within the limits of the
approved budget therefor and shall neither undertake any
operations not included in an approved program nor make
any expenditures during a FISCAL YEAR in excess of the
pudgeted amounts approved therefor, subject to the

following:

(a) If necessary to carry out an approved program,
OPERATOR is authorized to make expenditures in excess ©
the budget adopted therefor up to but not exceeding ten
percent (10%) of such budget item, previded, however, thet
no cumulative total oo wen excess expenditures shall

ag4
exceed five percent (5%) of the total budget. Such excess
expenditures shall be reported promptly to the Operating
Committee .by OPERATOR.

(>) . OPERATOR is also authorized to make unforeseen
expenditures within the scope of PETROLEUM WORKS during
any CALENDAR YEAR not OO —C—C=
approved progrem and not provided for in an adopted
pudget, limited, however, to a total not exceeding one
hundred thousand DOLLARS ($100,000) or the equivalent
thereof in another currency; provided that such
expenditures shall not be for purposes theretofore
rejected by the Operating Committee and provided further
that OPERATOR shall promptly submit to the Operating
Committee a report relating to such expenditures. When
such expenditures have been approved by the Operating
Committee, the amount authorized shall be again set at one
hundred thousand DOLLARS ($100,000), or the equivalent

a ging the intention of
Have authority permanently
to expend said amount un “eonditions set
forth above.

(c) Notwithst ng the. Sions of sub-paragreph
—————s= sacy~Within the scope of the
PETROLEUM WORKS, OPERATOR y'make such immediate
expenditures as it dee cessary for the protection of
life and’ property.and such emergency expenditures shall be
reported promptly, “the Operating Committee by OPERATOR.

{d) ‘Unless otherwise decided by the Operating
Committee, OPERATOR shail invite competitive bids for
materials or services estimated to cost more than two
hundred and fifty thousand DOLLARS ($250,000) per bid.
The PARTIES shall be free to submit bids. 7

4.06 Claims

Any and ali claims and suits arising out of the
PETROLEUM WORKS, to the extent not coveréd by insurance,
may be compromised, settled or shall be defended by
OPERATOR provided, however, that OPERATOR shall not pey
more than the equivalent of twenty five thousand DOLLARS
($25,000) in the settlement of any claim or suit without
obtaining the prior approval of the Operating Committee.
Any claim or suit for any amount shall be promptly
reported to the Operating Committee. OPERATOR shall
So —r—r—r—r—C——C =Eesst— SC Operating Committee with
respect to claims and suits which exceed the equivalent of
twenty five thousand DOLLARS ($25,000). Each PARTY hereto
shall have the right to be represented by its own counsel
and at its expense in the settlement, compromise or
Gefense of claims’ and suits in amounts in excess of the
equivalent of twenty five thousand DOLLARS ($25,000) or
which, in the opinion of the PARTY in question, involve an
{issue of principle. In such a case, the PARTY desiring to

be represented by its own counsel shall notify the other
PARTIES of such representation. =

4.07 Liability

OPERATOR shall not be liable to the other PARTIES
hereto for anything done or omitted to be done by OPERATOR
in the conduct of PETROLEUM WORKS hereunder, except in
cases of material breach of the AGREEMENT, willful
misconduct, willful failure to act or such wanton and
reckless conduct as constitutes in effect an utter
disregard for harmful, foreseeable and avoidable
consequences.

4.08 Resignation or remova1s

removed as such if it
to perform its dutty
determined by the a
Committee. In this case _g@ecision of the Operating
Committee shall be arri t by a unanimous vote of
NON-OPERATORS. Resighation or removal of OPERATOR shall
pot become effective until six (6) months after the date
of notice of such resignation or removal unless prior
thereto a new OPERATOR takes over.

4.09 Appointment of new OPERATOR

Upon resignation or removel of OPERATOR, a PARTY
which is willing to serve as such shall be designated as
the successor OPERATOR by a vote of the Operating
Committee. The PARTY which has been removed may not, in
voting for its successor OPERATOR, vote to reinstate
itself.

4.10 Transfer of -duties and obligations

CO ————“‘éi‘eEE—h8§h——h——
removal of OPERATOR is given, the PARTIES, at their
expense, Shall arrange for the taking of an inventory of
the equipment, materials and supplies acquired by
OPERATOR. From the date OPERATOR ceases to act as such,
{t shall turn over to the new OPERATOR or the PARTIES in
the case a new OPERATOR has not been selected, all
materials, equipment and supplies and all records and
documents in its possession or custody 2s OPERATOR. The
accounts of the resigning or removed OPERATOR relating to
PETROLEUM WORKS for the current calendar year and a period

126 ;
en ——“—i—N™O—S—s—t—S—SC—rs—SsSs==S=SCs=C
shall remain subject to potential audit and correction in
accordance with the ACCOUNTING PROCEDURE for tyenty four
(24) months after the date the resignation or removal has
taken effect. i

In case of resignation or removal of OPERATOR,
the personnel of citizenship employed by
such OPERATOR for the purpose of the PETROLEUM WORKS shall be taken in the
new OPERATOR's employ under the same terms.

4.11 Payment of Mining Royalty

OPERATOR shall deliver to the on behalf and pursuant to instruc-
tions of the PARTIES any mining royalty in kind due to the . The mining
royalty payable in cash or quantities of HYDROCARBONS offlifted by a PARTY
shall be paid separately to by such a PARTY, or by the OPERATOR on
the behalf of this PARTY with a formal agency, agreement (“mandat") which may
be revoked at any time.

4.12 - Vocational training and € “personnel

x ommittee that a commercial
discovery has been made OPERATOR shall- ‘out the vocational training,
in accordance with vocational trai ning rams.approved by the OPERATING
COMMITTEE, and the recruiting, thé conditions set forth in the
CONVENTION, of person ith the objectives (i) of permitting the
gradua) replacément of OPERATOR? foreign personnel assigned to the .
PETROLEUM WORKS by : pérsonnel, and (ii) of gradually placing

7 in the position of taking over the role of OPERATOR. To this
end, OPERATOR shall carry out the above-mentioned vocational training
programs and shall have Personnel assigned to OPERATOR participate
jn the PETROLEUM WORKS. .OPERATOR shall keep the PARTIES informed of the
progress of these vocational training programs and of the integration of

personnel into the PETROLEUM WORKS.

Upon determination

Article 5 - Overating Committee

5.01 Overall Supervision

Immediately ‘after execution of the AGREEMENT
there shall be established an Operating Committee,
composed of a representative of each PARTY with full
authority to represent and bind the PARTY by whom

Ww
appointed in 2ll matters arising under the AGREEMENT.
Eech PARTY shall appoint one representative and one
alternate by written notice to OPERATOR and all other
PARTIES. The alternate appointed by a PARTY shall only
act in the event the representative appointed by such
PARTY is not available. Each PARTY shall have the right
to change its representative and alternate at any time by
notifying in writing the other PARTIES to that effect.
Except as otherwise provided in the AGREEMENT, the
Operating Committee shall administer, supervise, direct
2nd control all operations hereunder.

5.02 Decisions of the Operating Comnittee

Subject to the provisions of, paragrapls 4.08 and 4.09 above and of
subparagraph 11.03(c) below, decisions of the Operating Committee shall be
made by an unanimous vote of the PARTIES, each PARTY having one vote. This
paragraph shall be modified by @ common agreement between the PARTIES in
case of transfer by a PARTY of all or part ts PARTICIPATING INTEREST.

5.03 Overating

‘The Operating mmittee shall. meet whenever
~requested by OPERATOR by the giving of fifteen (15) days
prior written notice;“which notice shail include the
proposed agenda, —————— <=§——————
Each PARTY may at any time require OPERATOR to call a
eS —=—C rs procedure set forth above,
to discuss specific questions which shall then be part of
the agenda of said meeting.

Oo —C ‘EE least once
OOO ———“‘=ees————S—C— work
program and budget referred to in Article 6 below. The
decisions of the Operating Committee shall be binding on
all PARTIES except as herein otherwise specifically
provided. No decision on any matter not included on the
proposed agenda of a meeting shall be taken, unless
representatives of the PARTIES unanimously agree to the
contrary.

5.04 Chairman

shall preside over the meetings of
the Operating Committee. OPERATOR shall act as secretary.

5.05 Operating Committee minutes

Written minutes of each meeting shall be prepared
by OPERATOR with copies sent to the PARTIES as soon as
possible thereafter for approval or comment within thirty
(30) days of receipt. Failure to respond within the
thirty. (30) day period shall constitute approval of. such
minutes.

5.06 Decisions without a meeting

Any matter may be submitted to the Operating
Committee for decision without actually holding a meeting,
provided that such matter is submitted in writing to all
ee  ,——™——_—_—C FF PARTY shall,
within ten (10) days from receipt, communicate its written
vote to OPERATOR; any matter which receives the —
affirmative vote provided for in paragraph 5.02 above
shall be deemed.adopted-in the same manner as if a formal
meeting had been held. OPERATOR:shall retain written
minutes of each such vote and $s 3 advise each PARTY of
the results of each such vot

5.07 Technical su mnittee

5.07.1 he Operatin mmittee shall establish
any necessary sub+committaeés janid at least one technical
sub-committee, each composed of 2 representative of each
PARTY. The functionsand powers of such sub-committees
shall be determined by the Operating Committee.

5.07.2 “The meeting's rules and the procedure for
calling the meetings of the sub-committees shall be the
same as those provided for the Operating Committee. The
representative of OPERATOR shall preside over each meeting
of a sub-committee and shall act as secretary.

5.07.3 When entrusted by the Operating Committee
with the power to make decisions, sub-committees shall
decide by unanimous vote; failing which, they shall refer
the matters to the Operating Committee.

5.08 The Operating Committee and any sub-committee
may decide to hear any person for whom a hearing is
requested ‘by a- PARTY. Each PARTY may, in addition, have
experts of its choice attend the meetings of the Operating
Committee or of any sub-committee.

Article 6 - Work programs and budgets

6.01 Submittal of yearly work program end budget

On or before the thirtieth (30th) day of
September of each CALENDAR YEAR, OPERATOR shall submit to
the PARTIES the work program which it proposes to carry
out on the PERMIT during the subsequent CALENDAR YEAR as
well as the budget relating thereto. However, OPERATOR
shall, within sixty (60) days from the effective date of
the AGREEMENT, as defined in paragraph 2.01 above, submit
the work program which it proposes to carry out on the
PERMIT during the current and next CALENDAR YEARS, as well
as the budgets respectively relating thereto. =

. This work program shall include as a minimum the
work required to be performed under the provisions of the
PERMIT during such CALENDAR YEAR. At the time this
CALENDAR YEAR's progrem and budget are submitted, a
provisional work program and budget for the next two (2)
succeeding CALENDAR YEARS shall be presented by OPERATOR.
rr ———C— EC work program and budget as soon as
possible after the execution of this AGREEMENT for the
then current year.

6.02 Aporoval of yearly work

rogrem and budget

- On or before the twen ieth.{20th) of December of
each CALENDAR YEAR the Operat iCommittee shall agree
upon and adopt the work ‘Ogram and budgét-for the
subsequent CALENDAR YEAR ¥ ‘ae “of agreeing upon
and adopting 2 work i the Operating
Committee shall, on fonal basis, consider,
put shall not adopt, gram for the next two (2)
succeeding CALENDAR YEAR. RS soon as possible after the
‘adoption of a work progre and budget, OPERATOR shall mail
a to -each PARTY.

6.03 Revision of work program and budget.

Each yearly budget shall contain an itemized
estimate ona quarterly basis of the costs of the
PETROLEUM WORKS provided for in the related work progrem
during each QUARTER of the period and an itemized estimate
of all other expenditures to be made by OPERATOR including
(but not necessarily limited to) rentals, taxes (other
than taxes measured by the income of the PARTIES) and .
other payments. Each work program and-budget shall be
subject to review and revision by the Operating Committee
from time to time and at least once @ year on or about the
thirtieth (30th) day of June.

6.04 Cash advances
OPERATOR shall have the right to require each

PARTY to advance its share of anticipated cash
requirements within the limits of the amounts provided for
in approved budgets. Such cash advances shall be effected
in accordance With the provisions of the ACCOUNTING
PROCEDURE - :

6.05 Authorization for expenditure

-Unless otherwise agreed by the Operating =e
Committee, OPERATOR shell submit to the Operating
Committee, for prior approval, an authorization for
expenditure (hereinafter "AFE") covering each individual
expenditure in excess of one million DOLLARS ($1,000,000)
within the approved work program and budget. Said AFE
shall be submitted thirty (30) days in advance of the

roposed expenditure. Expenditures of one million DOLLARS
($1,000,000) or less shall be approved by OPERATOR without
further action by the Operating Committee and an AFE shall
be furnished’ to the PARTIES for information. ~

6.06 Form of AFE

Each AFE shall includ e- following information:

(2) A brief descripti

fement sumilia. ing the procedure or

(b) A concise
and the-afiticipated results.

method to be followé

(ce) Estimated cost.” down by major components.

. (4d) In the geese. of drilling of a well, the location,
the anticipated depth and all other pertinent data.

Article 7 - Confidential information

7.01 Information

Each PARTY shall have the right to examine and
make copies of all geological, geophysical and other
technical data relating to the PERMIT and to the PETROLEUN
—™—S—=#E charts, maps, interpretations and all
other records obtained and/or prepared by OPERATOR.

7.02 Disclosure of confidential information

Ali information acquired by any PARTY hereto with
respect to the PETROLEUM WORKS shall be considered as
confidential and, subject to the terms of the PERMIT,
shall-not be divulged to any third party (except to
AFFILIATED COMPANIES) except with the unanimous approval
of the PARTIES. The provisions of this paragraph 7.02
shall not be applicable to any disclosure required dy any
lews, rules or regulations of any governmental agency or
stock exchange-

fond,
a)
CC r——ssts ss data

OPERATOR may, with the approval of the Operating
Comnittee, make well data trades end other data trades
with third parties -for the benefit of the PARTIES with any
data so obtained to be available to all, PARTIES. OPERATOR
shall enter into an undertaking with any such third party
to keep such information confidential.

Article 8 - Costs, expenses, materials and equipment

8.01 Ownership

All materials and equipment acquired by OPERATOR
for PETROLEUM WORKS shall be owned by the PARTIES in
undivided shares in the proportion of their, PARTICIPATING
INTERESTS at any given time. However, in the event that

made
exclusively to the PARTY

agrees ©
to these assets,‘

id for them.

t will have any rights
tHese may be. To this
end, 11 execut ‘and deliver to the other
PARTIES ail instruments, -ne essary to transfer its
undivided share in,thesé assets, and the COMPANIES
receiving them sha ot be liable for any payment for any
tax, duties or oth charges whatsoever which may be ~
attached to this“transfer.

8.02 Costs and expenses

CS LLrt—“—™—OC—sss—s—SSsNSsSsS PETROLEUM WORKS,
including the costs and expenses borne for the-acquisition
of all materials and equipment acquired for the benefit of
the PARTIES, shall be borne. by the PARTIES in proportion
to their respective PARTICIPATING INTERESTS at the time
when such costs and expenses are incurred. Similarly, all
liabilities arising out of the PETROLEUM WORKS shall be
shared emong the PARTIES in proportion to their respective
C—O

8.03 ACCOUNTING PROCEDURE

a Lrt—<C~—“—si—OS—SSsS—S—s<—Ss—SiéS<‘<—sS whatever kind that are
incurred in the conduct of PETROLEUM WORKS shall be
a rt—~—t—OOOCS—SCsS| in the manner provided for in the
ACCOUNTING PROCEDURE, and OPERATOR shall keep its records
of costs and expenses in accordgance with such ACCOUNTING
PROCEDURE. In the event of conflict between the AGREEMENT

al
and the ACCOUNTING PROCEDURE, the provisions of the
AGREEMENT shall prevail. .

8.04 Audit

: The books and accounting entries of OPERATOR
pertaining to the PETROLEUM WORKS shall be maintained in
accordance with the ACCOUNTING PROCEDURE and shall be
subject to audit and periodic inspection by any or all of
NON-OPERATORS in accordance with the ACCOUNTING PROCEDURE.

8.05 Default and lien

(a) If any PARTY shall fail to advance to OPERATOR
ts share of expenditures, or to make its contribution to
the costs and expenses of the PETROLEUM WORKS, as provided
for in the AGREEMENT, such PARTY shail be in default and

DPERATOR shall o,rr—r—_ «Ss PARTY.
(hereinafter referred to as the-°Defaulting PARTY"). A
copy of such notice, which wi ame the bank or banks,
and specify the account of th. ERATOR, shall be
simultaneously forward z : ther PARTIES to
acquaint them with thé 3 ng such default.
Each non-defeulti within twenty (20) days
of receiving 2 copy r) fe, advance to OPERATOR a
share of the emount in 1 4’ of which the Defaulting
PARTY is in default,_ he’ proportion that its
PARTICIPATING INTERE, ears to the aggregate of 211 the
PARTICIPATING INTERESTS of the non-defaulting PARTIES.
Each non-defauiting” PARTY shall continue to advance to
OPERATOR an identical share of the sums due in the future
in respect of which the Defaulting PARTY is in default
until the Defaulting PARTY has reimbursed the sums due, or
the Defaulting PARTY's PARTICIPATING INTEREST shall have
been assigned, or until operations shall have been
abandoned pursuant to sub-paragraph 8.05(c) below. The
amounts so advanced by a rr —=——C—
thereupon become a debt due by the Defaulting PARTY,
payable on demand and bearing interest; as hereinafter
provided. OPERATOR shall have the right to bring suit to
enforce the collection of all sums payable by a Defaulting
PARTY to any non-defaulting PARTY.

(b>) The Defaulting PARTY may rrr s—=CE
depositing, within ninety LC rti“C~OrsSsts—ssSCSsECCL notice
provided for in sub-paragraph 8.05 (2) above, the amount
in default to the account of OPERATOR in the bank or banks
stipulated in such notice. If the Defaulting PARTY
chooses to-remedy its default, it shall deposit at the
same time and in the same manner an additional amount
equal to the {interest due and computed as set forth in
sub-paragraph 8.05 (Ce) below.

133
Upon the payment by a Defaulting PARTY of any
amount in default, the amount so paid shall be distributed
and paid to the other non-defaulting PARTIES proportion-
ately to the contributions theretofore made by. them. In
the event that the Defaulting PARTY has failed to remedy
such default within such ninety (90) day period, that
PARTY shall automatically be deemed to have elected to
withdraw from the AGREEMENT and shall, notwithstanding any
other provisions of the AGREEMENT, forfeit all rights
hereunder, including its right to HYDROCARBONS, effective
as of the last day of said ninety (90) day period.

(c) The Defaulting PARTY withdrawing as provided
above shall share in the obligations and liabilities which
have been incurred by the PARTIES prior to the effective
gate of its withdrawal in. accordance with the provisions
of the AGREEMENT as if such default had not occurred. In
addition to the other legal remedies available to then,
Orr the option (but only
after consultation with the othe on-defaulting PARTIES)
exercisable by notice in. writ hirty (30) days
after the expiry of the said i
require the Defaulting.?
“expense of the Defaulting «PARTY
INTEREST of the De
of ali liens and C
favor of.one or several of
PARTIES. If the said

» entire PARTICIPATING
free of charge and free
cept those arising in
th ther non-defaulting :
‘oni is exercised by more than one
non-defaulting PARTY, he Defaulting PARTY shall assign
its PARTICIPATING INTEREST to such non-defaulting PARTIES
exercising such option in the proportion that the
Sree r—r— of them bears to the sum of
their PARTICIPATING INTERESTS prior to such assignment.
The Defaulting PARTY shall execute and deliver at its cost
any and all documents and take at its cost any and all
action necessary to effect the assignment of its
PARTICIPATING INTEREST in the PERMIT to such non--
defaulting PARTIES. If the non-defaulting PARTIES (or any
of them) have not elected by the end of ‘the said thirty
(30) day period to acquire all of the Defaulting PARTY's
PARTICIPATING INTEREST, no assignment of the Defaulting
PARTY's PARTICIPATING INTEREST shall be made and, in that
event, the PETROLEUM WORKS hereunder shall thereupon be
abandoned at the earliest possible date and each PARTY,
including the Defaulting PARTY, shall pay its PARTICIPAT-
CO ——————"_——=e_— of abandoning the
PETROLEUM WORKS.

(d) Until such time as the assignment of its said
total PARTICIPATING INTEREST has been completed, and to
the extent that such joinder may be necessary or
appropriate, the Defaulting PARTY shall remain obligated
to join with the other PARTIES to perform any action which

124
the remaining PARTIES wish to perform within the scope of
the AGREEMENT to protect the rights and benefits of the
PARTIES under the PERMIT.

(e) All unpaid amounts owed by the Defauiting PARTY
shall bear interest monthly at the rate, determined as set
forth below,. in effect on the respective due dates. The
applicable interest rate will be the arithmetic average of
the high and low interest rate per annuz applicable for
one-month DOLLAR deposits on the London interbank market
(rounded, if necessary, to the nearest one-sixteenth per
cent (1/16%)), as published on the respective due dates in
the Euro-currency interest rate table of the Financial
Times, plus a two and a half (2 1/2%) margin. Such
interest rate shall be applied to any unpaid amounts on a
month-by-month basis, a new interest rate being computed
and applied to any unpaid amounts on the monthly
aniversary date of any due date.

{f) Each PARTY, in addition te -its other rights and
remedies, shall have and is herébyigt a.lien on tt
PARTICIPATING INTEREST of e con i
severally in the PERMIT,
and in all the product
income deriving the
shall be entitled t
ance with. the laws of the
are located. All nonie

: ed assets
2 the PERMIT and the
‘efaulting PARTIE.
Aien in accord-
tion where the assets
vovered from the exercise of
the lien on a Defavlting:RARTY's property and PARTICIPATING
INTEREST shall, afte eduction of all costs incurred in
connection with such..fecovery, be credited agzinst ail
amounts due from such Defaulting PARTY under the’ teras of
the AGREEMENT and any excess funds remzeining ll be paid
over to the Defaulting PARTY. Any deficiency
due after application of the foregoing procedt
remain the obligation of the Defaulting PARTY and
collected as any other debt. Notwithstanding th
foregoing provisions, if at the date of exercising
lien against the property and the PARTICIPAT
of a Defaulting PARTY, there has been produced es much as
ninety percent (90%) of the estimated recoveradie reserves
from a reservoir located on the PERM (based upon
estimates approved by the Operating Corzittee), the
Defaulting PARTY shall not be entitled to any payment for
ts PARTICIPATING INTEREST in the jointly-owned essets,
the production from such reservoir and the income deriving
therefrom until abandonment of production from such
reservoir, and upon abandonment, such Defaulting PARTY
shall be required to bear its prorata share of the cost of
abandonment to the extent that ebandonment costs exceed
the value of salvage.

£35
8.06 Non-avplicability to HYDRO-CONGO

As long as the COMPANIES! obligation to
finance 's PARTICIPATING INTEREST share of
the expenses and investments relating to PETROLEUM WORKS
OOO r—r—“—‘“rT—C*=C‘“‘(‘EE
accordance with paragraph 9.06 below, any failure“by a
COMPANY to make a payment to OPERATOR, es provided for in’
paragraph 8.05 above, of any advance or contribution
eee r—“—™s—<—i—Srtrt ss si eTCeEt :
shall be deemed to be a default by such COMPANY and not’ by

- 8.07 Work to Which All Parties Have Not Consented

8.07.1 For the purpose of the present paragraph 8.07:

(4) An exploration well (hereinafter designated
“exploration well") designates:

trap up6n'wh
hydrocarbons in quan
commercial ar sent; or

‘or deepened on the Permit on

any suf e which is inside the interepreted
closure of any geological structure or the
interpreted limits of a reservoir located in

a stratigraphic trap upon which a well has been
drilled in which hydrocarbons in quantities which
are probably commercial are present, such well
being drilled or deepened to a depth which is .
either above or below the stratigraphic level in
which said hydrocarbons are present in the
interpreted limits of such closure or of such
reservoir and which is not completed in a
geologic stratum in which such hydrocarbons are
present.

(ii) A step-out well (hereinafter designated “step-
out well") means any well drilled to the same field
of hydrocarbons located on a geologic structure or
ina stratigraphic trap on which an exploration well
has discovered hydrocarbons, provided that these
fields have not yet been declared commercial by the
Operating Committee at the date on which the drilling
of the step-out well is proposed in the form of an
additional program upon the conditions set forth in
paragraph 8.07.2 hereinafter.

136
8.07.2 In addition to the work provided for in approved programs
by the Operating Committee, each Party (subject to the provisions of Article 8.07
hereinbelow) may pequeee the Operator to carry out an additional program or work ~
of exploration and delineation of a field on the following conditions:

(a) For each budgetary year, each Party may request the
drilling. of an exploration well or the drilling of two —
step-out wells or the deepening of any exploration or step-
out well;

fe The Party wishing to carry out an additional program
hereinafter called the "Requesting- Party") must notify the
other Parties in writing no later than:

within thirty (30) days of the approval or
the revision of the annual program and budget
of exploration for the year in question as
concerns the drilling of a well; :

not later than forty-eight (48) houfs.after the
completion of drilling operations: -the Operator —
as concerns the deepening off a well in the..course
of drilling. “ ae

ficate the-operations to be carried out
the addittoridl. program as well as the
program.

This notification mus
for the realization 0
estimate of the cost of suc!

{c) Subject to the provisi of paragraph 8.07.9 (a) hereinafter,
the Parties other than.thé Requesting Party may notify the Request-
ing Party of their:intention to participate in the additional program.
Such notification must be made no later than:

(i) thirty (30) days as regards the drilling of
“a well;

(ii) forty-eight (48) hours as regards the deepening
of a well; :

following the notification provided for under paragraph 8.07.2 (b).

(d) No additional program may be undertaken if a Party, other than
the Requesting Party, shows that such operations would be likely to
cause delay or unusual hindrance to the carrying out of a work progré
previously decided upon by the Operating Committee.

8.07.3

(a) If all of the Parties have not chosen to participate in the
cost of such well, the petroleum operations related to the well
will be carried out for the account of the Party or Parties who
have chosen to participate in such cost (hereinafter called the
"Consenting Parties").
The risk and cost involved in the carrying out of such.work
will be borne by each of the Consenting Parties in proportion
to the percentage of participation of all Consenting Parties
taken together (hereinafter called the "Percentage of Consent").

(b) The Consenting Parties will inform the non-Consenting Parties
of the carrying out of each of the operations undertaken in accorda
with thé present Article, including their cost and the data obtaine
After the completion of each well the Consenting Parties will notif
the non-Consenting Parties of the results of the well within ten qQ
days: foltowing the date when the results are known. The non-Conser
ing Parties may consult or obtain all documents concerning the wel”
jin due course. : i

8.07.4 Work not resulting in a commercial well.

If the work in question results in a dry well, each of the Consenting
Parties will bear the entirety of.the costs and risks of plugging and abandon-
ing up to his Percentage of Consent. 7

(a) If work related to an.explerati ell o p-out well or if
deepening operations carried owt ‘upan an exploration well or upon a step-
out well result in a well witichthe Consenting Parties decide to complete:
as a productive well (or in “the event -that; they should decide not to
complete as a productive well but to. drjtT into the reservoir of hydrocarbons
which is thus discovered by dril}ing.one or several development wells),
the non-Consenting Parties will fave the possibility of joining in such
discovery upon: the conditions, set forth in paragraph 8.07.5 (by and (c)
below, subject to notifying.the Consenting Parties within thirty (30) days
following notification of the results as contemplated in paragraph 8.07.3 (b)
above. aoe

(b) The work of completing and equipping the drilled well, the drilling
operations and equipping operations respecting all other development welts as
well as the construction of all supplementary installations, will be financed
by the Consenting Parties and the non-Consenting Parties who join in the
discovery (all of these Parties taken together being hereinafter called the
"Taking Parties") in the proportion that percentage of participation of each
one of them represents in proportion to the percentage of participation of
all of them taken together.

(c) The Consenting Parties will freely dispose, up to the limit of
their percentage of consent respectively, of the production of a well completed
as productive until the value of the hydrocarbons produced from such well and
sold, valued as is provided hereinbelow after deduction of all royalties due
upon such quantities shall be equal to the sum of the following amounts:

(i) the total on the one hand of the drilling cost and

cost of testing the well up to and including the christmas
tree and on the other hand the development cost of such well;
and

ia)
(ii) one thousand percent (1000%) in case of the drilling or
deepening of an exploration well or eight hundred percent
(800%) in the case of the drilling or deepening of a step-
out well of the share corresponding to the

percentage of participation of the non-Consenting

Parties who joined in the discovery in the drilling cost-
and the cost of testing the well in question, subject to

the provisions of paragraph 8.07.9 (a) hereinafter.

In the event that a well drilled in the framework of an additional program
shal] have not been completed as a productive well but shal] have led to the
drilling of one or several other development wells or in the event that the
mean production of the wells of a field thus discovered shall be.greater th’
that of the well in question, the cumulative value -of the production wil”

be that of the production of the well done under the additional progre~
shall be that of the putative well whose production shall be deemed

the average production ‘of the wells of the field discovered.

8.07.6 Valuation of Hydrocarbons

The liquid of hydrocafbons produced d sold shallbe valued, for the
purpose of the present paragraph Zat the e.effectively realized
by the Consenting Parties in set .such 1iq hydrocarbons, or, in event
SS rrt—~—“—S—sS—ts—SSNC—CSCSCC ‘ted. By using the commercial

reference value FOB as defined in: «3 of the Contract.

In the event. that natural gas sha}}-.be discovered in quantities judged commercial
by the Operating Committee, thé Parties shall determine by common agreement

the details. of valuation of natural gas for the purposes of the present paragraph _
8.07. 7

8.07.7 End of Operations

Beginning the first day of the month which follows the month in the course
in which the value of production is equal to the amounts to be recovered, as
defined hereinabove, the development well or wells in question will be produced
for the account of all Taking Parties in performance with the provisions of
the Contract, and thereafter the costs of producing such wells shall be borne
and paid by the Parties as provided for the Contract.

8.07.8 Accounting/Audit

The accounting for the additional work will be done in accordance with
the provisions of the Accounting Agreement and the Books of Account of the _
Operator respecting such operations shall] be open for inspection by the Parties
at any reasonable time. The Parties shall have the right to examine the Books
of the Operator in accordance with the provisions of paragraph 8.04 “hereinabove.

8.07.9 Consenting Parties/Requesting Parties

CS rrrsr—sSOSN advances made by the Companies in accordance
with Article 9 hereinbalcw to cover the share corresponding to

235
the percentage of participation of in.the costs and
investments relating to the petroleum operations shall not have
been reimbursed entirely by as provided for in _.

Article 9 hereinbelow:
shal] not be a Requesting Party
will be deemed to be a Consenting Party

Ge ee ayo additional program of work results in
placing into development and exploitation of a field:

(i) remaining indebted to the
other Consenting Parties for its share in the
additional work in accordance with the terms
provided for in Article 9 hereinafter.

ng Party, she will participate

(b) When A
wie “teriiS-and conditions as the other

in the additional work on. the
Parties.

40

peck,
Article 9 - Financing of PETROLEUM WORKS ~~ Advances of funds

9.01 General

Advances of funds relating to the PETROLEUM
WORKS shail be made by the PARTIES pro rata to their
respective PARTICIPATING INTERESTS, subject however to the
following provisions of this Article 9.

Ce severe Ure eile COMPANIES

9.02.1 Advances by the COMPANIES relating
to BXPLORATION WORKS

Subject to the provisions of sub-paragraph 9.03.1
below, the COMPANIES Shall contribiite 211 of the funds
necessary to cover expenses a vestments corresponding
to EXPLORATION WORKS. a

ARIES. relating

9.02.2 ;
WD" EXPLOITATION WORKS

sions of sub-paragraph 9.03.2
below, the COMPANIES § contribute all of the funds
necessary to cover expenses and investments corresponding
to DEVELOPMENT ANB LOITATION WORKS

Subject to

9.03 Advances by

9.03.1 Advances by towards
EXPLORATION WORKS

(a) In case of discovery of a commercial field
on the PERMIT, s PARTICIPATING
or Geico eee ee
future expenses end investments for
EXPLORATION WORKS shall be charged to

, in the ADVANCE ACCOUNTS ‘and
offset by in accordance with the
provisions of paragraphs 9.04 and 9.05 below.

herd
se
fone
(b)

9.03-

(a)

(b)

Amounts so recorded shal] bear interest at
the rate of six and one-half percent (6.5%)
per annum, computed from the first day of
the calendar month following the date of
advance of the corresponding amount by

a COMPANY to OPERATOR. Interest amounts
shall be charged quarterly by OPERATOR and
shall be exclusive of eny other cost,
whether financial or other agio or
commission on such amounts.

2 Advances by, owanes ae
DEVELOPMENT AND EXPLOITATION WORKS

may elect to contribute all or part of

its PARTICIPATING INTEREST share of investments for
the DEVELOPMENT AND EXPLOITATION WORKS on each
commercial field. As soon as possible after the date
when the OPERATING COMMITTEE deCided that the field
in question is commercial, _ shall notify
the COMPANIES of the extent elects
to contribute its PARTI€IPATING INTERESZ ‘share of such

LOPME ND EXPEQITATION WORKS.

5 PARTICIPATING INTEREST share of the COMPANIES
advance towards DEVELOPMENT AND EPXLOITATION WORKS shall

be recorded in the ADVANCE ACCOUNTS, as set forth in paragr
9.04 below, and offset by in accordance with
the provisions of paragraph 9.05 below. Each such amount
advanced by the COMPANIES shall, bear interest from the
first day of the calendar month which follows the month dur
which such amount was advanced until the date of .
corresponding offset contribution, at the Interest Rate per
annum, plus a one percent (1%) margin, defined in Exhibit 4
to the AGREEMENT. Such rate shall be exclusive of any oth
cost, whether financial or other, agio or commission on

a rrrr—“—S—neSCtiss

142
9.04 ADVANCE ACCOUNTS

OPERATOR shall keep an ADVANCE ACCOUNT between — and each
COMPANY. The ADVANCE ACCOUNTS shall be opened by OPERATOR as soon as possible
after the Operating Committee shall have declared the first discovery of a
commercial field of LIQUID HYDROCARBONS on the Permit. OPERATOR shall record
in each COMPANY's ADVANCE ACCOUNT, in accordance with each COMPANY 's respective
advances, the following entries: ~

9.04.2 To be credited to

Any reimbursement made by : ~ Gn accordance with paragraph
9.05 below.
9.05 's reimbursements
9.05.1
Amounts charged to in each ADVANCE ACCOUNT shall be
reimbursable by » not only the capita] but financial expenses

and interest incurred, from the date of the

¥egular marketing of
LIQUID HYDROCARBONS from the PERMIT .

9.05.2

the debit balance on ADVANCE ACCOUNTS
on its PARTICIPATING
CARBONS in accordance with the

The reimbursement by*
and the payment of the mining royalty.
INTEREST share of production of LIQUI

YDRO!

provisions of the CONVENTION shall “be made by allocation of a part of ‘s
PARTICIPATING INTEREST share*of ‘production which is entitled to, valued
if n&cessary-at the price defined in Exhibit 3 hereto.

9.05.3

The computation of amounts to be contributed by referred to

in sub-paragraph 9.05.2 above, as well as their allocation, shall be made each
quarter, except in special cases for which the PARTIES will define by. common
agreement the appropriate adjustments to the procedure defined in sub-paragraphs
9.05.2 to 9.05.5.

9.05.4
In the event that, for such quarter, the sum of:

(i) amounts due by as mining royalty on
its part of production of LIQUID HYDROCARBONS

(ii) debit balance of each ADVANCE ACCOUNT exceed 75% of

‘s PARTICIPATING INTEREST share of production which

is entitled to for the quarter in question, any excess of
such amounts over 75% shall be carried forward and reimbursed
in the same manner and under the same limitation from the
PARTICIPATING INTEREST share of production to which

will later be entitled to;

143
However in the event that, at any time, the part of LIQUID HYDROCARBONS
received by after any and all allocation is inadequate to allow HYDRO-
CONGO to comply with its obligation for paymert of corporate tax hereto, the
PARTIES shall meet to determine a new rate for LIQUID HYDROCARBQNS to be allocated
to in order that could pay the said corporate tax.

9.05.5

For the purpose of applying sub-paragraph 9.05.1 to 9.05.4 above,
the payment made by will be allocated in the following manner and
in the following order:

1) payment of the mining royalty due by on its
PARTICIPATING INTEREST share of production of LIQUID
HYDROCARBONS.

2) 's offset contributions to the ADVANCE ACCOUNTS

of the COMPANIES by way of reimburse
made by the COMPANIES, in the fol
following order:

it of the advances
g fmanner and in-the -

a) Amounts charged to

b) Amounts charged to and representing
"the COMPANIES advancés..toward expenses and investments
for EXPLORATION WORKS in accordance with paragraph

9.03.1 (a) above;*

*

c) Other amounts charged to in the ADVANCE
ACCOUNTS beginning - if any - by the amounts charged
to as interest on the COMPANIES’ advances

toward DEVELOPMENT AND EXPLOITATION WORKS in accordance
with paragraph 9.03.2 above. :

9.05.6

Except in the case provided for the procedure defined under paragraph
9.05.2 to 9.05.5 above, may freely reimburse im cash all or part
of the amounts registered on debit balance of the ADVANCE ACCOUNTS and do so simply
by bank transfer to the account of the OPERATOR who shall credit in
the ADVANCE ACCOUNTS as of the last of the current quarter at the date of valuation
of the transfer. -

In case of reimbursement in cash and as so far as possible, this
reimbursement shall be made by in the same currency as the one used
by the COMPANIES for the advances thus reimbursed.

In the opposite case the OPERATOR shall make or cause to be made the
CONVENTION in money or monies desired at the best possible terms for the account

of
144
9.06 End of :COMPANIES'. obligation to contribute
™s PARTICIPATING INTEREST share

of expenses and investments relating to
PETROLEUM WORKS

When aly advances made by the Companies to under t;
present Article have been reimbursed, the obligation of the Companie
advance the share of : in the financing of petroleum works
end, and will assume itself the whole of the financing oF
its share petroleum operations in accordance with its percentage of
participation.

9.07 Supplying LIQUID HYDROCARBONS to the COMPANIES

For the purpose of the application of paragraph 9.05 above,
- , hereby gives the Operator power to supply to the COMPANIES ever:
Quarter that part of its PARTICIPATING NTEREST share of production of LiQuiD
HYDROCARBONS to which is entitled for such Quarcer and which is
allocated to reimbursement of the advanci ’ the COMPANIES in accordance
with paragraph 9.05 above. a

10- Disposition of Pro

10.01 Liftings

10.01.1 Each Party has..the right each calendar year in accordance with
the provisions af this Article..to receive in kind and to lift separately the
quantities of hydrocarbms corresponding to its percentage of participation
times the amount of available oi] as determined for each field for the year
in question as well as to have the free right of disposal of such quantity
This right of each Party as defined is designated under the term Lifting
Right in the present Article.

The “available oil" as used in this Article 10 is equal to the capacity of opt
production for each field for each calendar year in the conditions provided for
in Article 10.02 hereinabove diminished by the amount taken by Operator for can
ing out the PETROLEUM WORKS subject to the Contract.

10.01.2 Provisions of the present Article do not apply in the event of
discovery of gas or in case of production of hydrocarbons resulting from the
application Clause 8.07.

10.02 Available Oi1

(a) Before the first of July of year A, Operator will advise
each Party the estimated volume of available oil for each field
and for each one of the calendar years following: Atl, A+t2,

and At3.
(b) Before the first of October of year A, the Operating Comnittee
will determine for each field the volume of available oil] for
each one of the three following calendar years.

The volume of available oi] of each field will b i

e set firmly
quarter by quarter for year A+] and b i
eae ee eeu Po nd by way of estimate for

The volume of available of] thus fixed shall be immediately —
notified in writing by the Operator to each of the Parties.

10.03 Lifting Requests

Before the first of November of each year the Parties after having mutually
consulted each other will notify the Operator in writing of their requests for
liftings of-liquid hydrocarbons for each field for the three calendar years

following.
10.03.1 For year A+] they will be segregated for each field by quarter
taking into account the quarterly division of the volume of available oi] of each
field for the year in question; also. they will be as equally as possible spread
out over the year, provided the Parties do not: agree otherwise. .

10.03.2 “For determination of the-}ifting requests for the year Atl, the

Parties have agreed that if the lifti quest of a.P. ty..for a given field and
j 7 y¥ iS called an underlifter)

for year At1 is less than his lifting “right (such-Party
a Party or several Parties pri ed that their. original lifting requests were

equal to their lifting rights,;tiay buy from thé underlifter and lift (such
or part of the quantities of liquid

Parties being deemed to be overlifters};
hydrocarbons corresponding to the difference between the lifting right and the
lifting request of the underlifterfor- thé field in question dnd‘for-year Atl.
10.03.3 To this efd,.before the November 30 of the year A, the underlifter _
must advise the other Parties.of the quantities of liquid hydrocarbons by field and
by quarter which he will not 1fit and which is thus placed at their disposition in

the course of year Atl. :

Within fifteen (15) days following the notice given by the underlifter, each Part,

if desirous of overlifting_all or part of the quantities of liquid-hydrocarbons not

lifted, must notify the underlifter of his intention to purchase such quantities.
of

The conditions of sale (the term, the price the delay for payment ...)
the liquid hydrocarbons overlifted will be fixed by common agreement between the

overlifter and underlifter in a separate contract.
10.03.4 The lifting request of each Party will show as the case may be if

need be, the quantities of liquid hydrocarbons by field which will be the subject of
the overlifting, as well as segregation by quarter in the course of the year Atl.

10.03.5 The lifting request of the Parties notified to the Operator will:

- be firm for year Atl; they may not be modified for
any reason and in particular in the event of default
of lifting by one of the Parties except, in the event
of unanimous agreement of the Parties, or in the event
of a change in the volume of available oi] for a field

146
for year A+], and or in case of a change in the division

of the percentage of participation amongst the Parties.

rr——tr—C“ $E Parties notified to the

the Operator will be estimated only for the years At2

and At3.

10.03.6 As Tong as shall not have completely reimbursed

the advances which had been made to it by the companies in conformance with
Article 9 hereinabove, 7

a) will be deemed for each calendar year to have
given a lifting request equal to its lifting right for
such year and,

b) may not acquire from the underlifter, on the terms
set forth in paragraph 10.03 and sub-paragraph 10.03.4 of the
present Article all or part of the quantities of liquid hydro-
carbons corresponding to the difference between the lifting right

10.03.7 For a given field the sum of the lifting requests of the Parties
for a given year may not be in excess of the sum the lifting rights of all of
‘the Parties, that is to say the volume of available oil in accordance with the
provisions of the second paragraph hereinabo

10.03.8 For year A+] the;Opérating Comm will determine before
December 31 the production for. Sf the fields.which will be equal to the
sum of the firm lifting reque$: ith regard to the field, as

10.04 Apportionment.

The Operator willdo his best to produce jn the course of
each quarter the quantities of available oil sufficient, following
deduction of the-quantities used for petroleum operations, to
provide the Parties with petroleum up to the amounts subject of
their request in the course of the quarter in question as contemplated
hereinabove...

0.04.1 In the event that the actual capacity of production of a field
for a period of year At] is seen to be different from the volume of available
petroleum fixed for such period, the Operator must notify without delay the Parties
of the differences thus determined; the Operating Committee will decide in such case
a new volume of available petroleum for this period of year Atl.

10.04.2 In the event that the actual capacity of production pf a field
for a period of year At] is less than the sum of the lifting requests of all Parties
all the firm lifting requests of the Parties shall be reduced in same proportion
as the reduction in the volume of available oil of such field for the period in
question.

10.04.3 In the event that the real capacity of production of a field
for a period of year At] is in excess of the sum of the lifting requests of the
Parties for such period, the excess of production which results will be divided
between the Parties on the basis of their respective lifting rights concerning
the field in question; it being understood that if a Party request less than

447
his lifting right, the other Parties may buy all or part of the quantities of
available liquid hydrocarbons thus not requested, in accordance with the provision:
the third paragraph hereinabove. :

The request of a Party concerning the excess of production for a given field will
be added to his original firm lifting request to constitute the new firm lifting
request of such Party for year Atl. 7

10.05 Failure to Offtake

. . 10.05.1 If, following insufficient liftings during the year Atl] and
in spite of the flexibility at the end.of the year defined under paragraph 10.06
hereinbelow, the actual lifting of liquid hydrocarbons of a Party from a

given field during the year At] are less than his firm lifting request

for such field, such Party will lose his right to lift the difference
between the two quantities.

. 10.05.2 The quantities of liquid hydrocarbons in question, corresponding
to the difference thus defined, whether stored in tanks or left in the ground, shall
serve to fulfill the lifting requests of the Parties for the following
year.

10.06 Offtake Procedure

10.06.1 As long as
made by the Companies to
obligated to offlift that px
9.05 and 9.06 above to whic’

shall not-Have uly reimbursed the advances
icte 9 above, the Companies shall be
s ‘available oi] under paragraphs °

10.06.2 Subject to the fokégoing the distribution of available oil produced
during any quarter to the Party.shalt-be such that each Party shall receive available
oil in like grade, gravity andiquality to that received by each other Party and,
to the extent that ‘distriButtofi”on such basis is impracticable because of
unavailability of facilities or offlifting schedules, a method of making periodic
adjustments shall] be determined by the Parties. If there is more than one
field terminal, Operator shall.attempt to have available oil nominated by
a Party delivered to it, or the Party it will designate, at the field terminal
of its choice provided that such delivery does not cause any additional charges
to be incurred andutilization by such Party of such field terminal facilities
in excess of its participating interest share is not detrimental to the other
OO Te _———S—SCS.
during a quarter shall be offlifted by reasonably regular intervals, and-in
such manner as not to interfereunreasonably or unnecessarily with the off-
lifting by any other Party of the quantity of available oi] it is entitled.to
offlift during such quarter. In no event may a Party lift quantities of
hydrocarbons in excess of his lifting rights.

10.06.3 For the purpose of making adjustment to the greatest extent possible
as between the real liftings for adjustments to the greatest extent possible as
between the real liftings for a year of each Party and his firm lifting request
for such year, the Parties shall agree by a separate contract upon the flexibility
as to the quantities to be retained for producing reasons at the end of each year.

For the determination of this flexibility as to quantities the Parties will take
into consideration the storage capacities and transportation capabilities as well
as the characteristics of the ships loading at the terminal.

10.06.4 This same contractual document hereinabove mentioned shall adopt
reasonable rules for regulating the lifting of available oil in conformance with
pres Preceding provisions of this Article. Such rules must includé adequate
rovisions concerning prior notice to be given to the Operator with respect
to the scheduling of liftings, the use of nee Te eioReeree loading a
at the terminal belonging to the Parties, the responsibility for demurrage
and all related questions. Such rules may be modified from time to time
by the Parties to extent judged desirable. - :

10.06.5 For the first year of production of a field the provisi
: oO
the present Article will apply insofar as possible. —

10.07 Risk of Loss : —

All risk of loss as regards available oi] lifted from a storage tank
owned in common shall be borne by the Party who lifted the available oil in
question, beginning from the moment when such available oi1 flowed beyond
the connecting flange of the loading installations owned in common .

The loss of available oi? occurring upstreait of such flange will be borne by
each of the Parties in proportion to spective percentage of participation

10.08 Payments Owed to_the

Each Party will be solé
and imposed on th
carbons, Such quantities be
lifted by each Party, and not o

résponsible feral] the payments due to
is*of thea 's produced of Liquid Hydro-
ng calcul’ ‘on the basis of the available oil
“pasis of its PARTICIPATING INTEREST.

10.09 Obligations Re the National Market

In order.to contribute to the supply of the National market, not-
withstanding any contrary provision in the AGREEMENT, each PARTY shall be
considered as having regularly called for and lifted its share of Liquid Hydro-
carbons delivered; the OPERATOR shall produce and deliver all necessary Liquid
Hydrocarbons for that purpose.

10.10 Natural Gas

If the Parties decide to produce natural gas upon the Permit, they will
negotiate adequate and mutually acceptable details with regard to the productio
and the disposition of such natural gas. The details thus negotiated must
have so far as-possible the same economic effect amongst the Parties as would
be produced by the application of the principles set forth in the Convention
and in the present Article 10.

10.11 Purchase by the Companies

The Companies are required at the request of to purchase or
to cause to be purchased in proportion to their respective percentages of
participation all or part of the production of which is at the disposition of

after allocation of a part of such production in accordance with
paragraph 9.05 hereinabove. To this end:

149
(a) must for each calendar year during which it
wishes such purchase to be made, to so give notice no
later than the first of November of the previous calendar
year, to the other Parties and specify the quantities it _.
asks other Parties to purchase. The other Parties will
divide such quantities among themselves.

(b) The price of purchase of Liquid Hydrocarbons is the price
determined in conformance with Exhibit 3 of the Contract.

(c) The price of purchase of Natural Gas shall be fixed timely,
by common Agreement between Parties. .

Lov
Article 11 - Permits — Surrender and Withdrawal

11.01 Permits

‘a) After any discovery of a commercial field of hydrocarbons -the Operating
committee will define the areas which shall be applied for for development
Durposes.

will apply for in its own name and for. the account of the Parties
participating in the development of the field, for the exploitation permits
and any other administrative authorizations required; will give
to the Companies concerned their share of the benefits in conformance with
the provisions of the Contract and of the Decrees granting the mining titles.

(b) undertakes to maintain the Permit in force, including exploitation
permits, and to request the renewal thereof as provided: forin the Code Minier of
the » in accordance with the decisions of the Operating Committee.

‘ator shall calla meeting of the .
. the expiration of the 7

(c) Upon request of any one of the Parties
Parties at least one hundred and twenty
initial term or any extension of # é
hydrocarbons deriving therefro:
to extend such permits. In~
after referred to as the “Extending Pa
shall so request » and will do whatever is necessary
for this purpose. The PARTICIPATL INTERESTS of the Extending Parties shall
be revised proportionally to také. into account the absence of the non-extending
Parties. : :

(d) However. in the event that all of. the Parties are not in agreement as to
the commercial character of the field, those which shall not have recognized
it as such must ipso facto renounce all right and interest in the production
of the field and proceed with the alithorities of the Government to
carry out all formalities which may be necessary for the transfer of their
rights over the area in question to the Parties who have accepted the
commercial character of such area, and to permit them thus to carry out the
contemplated producing operations. 5

will apply for in its own name and for the account of the Parties
participating in the development of the field, for the exploitation permits _
required. will give to the Parties concerned their share of the
benefits in conformance with the provisions of the Contract and the Permit.

fk
ow
A
“11.02 Surrender

In the event {t becomes necessary to surrender
any portion of the PERMIT, will at least one
hundred and twenty (120) days in advance notify the
Operating Committee of the date upon which such surrender
has tobe made. The Operating Committee will then decide
which portion or portions to Surrender, and
will then take the appropriate steps to effect such
surrenders.

11.03 Right ‘to withdraw

Subject to the following provisions, each PARTY
(hereinafter referred to as the "Withdrawing PARTY") shall
have the right to surrender its entire PARTICIPATING
INTEREST in the exploration a  —- Ee exploitation
permit arising out of the PER ‘and to, withdraw to this |
extent from the AGREEM by 7

thereof-to the other PARTIES, provided that the minimum
work requirements set forth in the exploration or
exploitation permit with respect to which the Withdrawing
PARTY wishes to withdraw are fully satisfied or the .
minimum work requirements that are not fulfilled may be
avoided by a surrendér on the effective date of the
withdrawal. The effective date of such withdrawal shall
be the date upon which the notice of withdrawal has been
received by all PARTIES. The other PARTIES shall have
thirty (30) days after receipt of said notice to elect
whether to take over or not the Withdrawing PARTY's
PARTICIPATING INTEREST. If none of the other PARTIES
elects within the said thirty (30) days to take over the
Withdrawing PARTY's PARTICIPATING INTEREST, the AGREEMENT
shall terminate as soon as it is reasonably possible as to
the exploration or exploitation permit in question and -all
PARTIES shall request o relinquish the same,
en rrr es ees r—“<ies
of -all costs of abandoning -t TROLEUM WORKS and of such
relinquishment of said e

-withdrawing PARTIES

in the said thirty (30)
ver the Withdrawing PARTY's
&. PARTICIPATING- INTEREST of the

notifies the With
days of their desir
PARTICIPATING INTEREST
Withdrawing PARTY she. divided among the
non-withdrawing PARTI£S in proportion to their respective
PARTICIPATING INTERESTS, unless otherwise agreed.

an
or
w
Such right of withdrawal shall be subject to the
following provisions:

(a), The Withdrawing PARTY shall without compensation
of any kind and at its sole risk and expense, prepare and
execute all necessary documents to assign its
PARTICIPATING INTEREST and take any and all steps
necessary to obtain the consent of the and deliver
such documents to the non-withdrawing PARTIES. The latter
shall, on or before the expiration of thirty (30) days
after the receipt of such document, pay to the
Withdrawing PARTY the reasonable salvage value of its
PARTICIPATING INTEREST in any equipment, facilities and
wells on the exploration or exploitation permit in
question as of the effective date of withdrawal,
detérmined in accordance with the provisions of the
ACCOUNTING PROCEDURE, less (i) the-estimated cost of
salvaging as determined by comp Sve bids, and (ii) the
estimated cost of plugging a : any then
existing wells. If th of salyaging “is in excess of
the value of the saly. the Withdrawing PARTY shall pay
its share of such.e. = e@ncurrently with the
delivery to the n thdrawing PARTIES of documents
referred to above.

£54
(b>) The Withdrawing PARTY shall, concurrently with
the delivery to the non-withdrawing PARTIES of documents
referred to above, pay all amounts due and any expenses
incurred by the PARTIES hereto in connection with its
withdrawal, including, but not limited to, any taxes or
other fees on the transfer of any equipment, facilities
and wells mentioned in sub-paragraph (a) above as vell as
any taxes or other fees on the assignment of the -
PARTICIPATING INTEREST. Any and all obligations of the
Withdrawing PARTY shall, however, be reduced to the extent
that they can be reduced or cancelled under the provisions
of the exploration or exploitation permit in question, and
the Withdrawing PARTY shall pay all of any amounts due and
expenses incurred to obtain such reduction or
cancellation; if any or all of the other PARTIES join in
the withdrawal, then such PARTIES shall pay any such.
amounts due and expenses incurred in proportion to their
respective PARTICIPATING INTERESTS.

- (ec) On the effective date of withdrawal, the
Withdrawing PARTY shall cease tobe a PARTY to the
AGREEMENT insofar as the sem vers the-exploration or
exploitation permit from wh The
Withdrawing PARTY shall-cont.
PARTICIPATING INTERES' Here
expenses incurred b;:

claims, costs and
costs and expenses

Operating Committ

withdrawal, even thou works may be completed later.
If a PARTY did not apprmpve a’ particular project decided
upon by the Operating Committee and elects to withdraw
because of such wjéet by notice of withdrawal to the
rr —————S— i =_——EL such project is
deemed adopted, such PARTY shall incur no obligation in
connection with expenditures and commitments pursuant
thereto. For the purpose of this sub-paragraph, a progren
and budget rélating to a project which is not unanimously
approved shall not be deemed as adopted until the
fifteenth (15th) day following its approval by vote of the
Operating Committee. If notice of withdrawal is given as
aforesaid, then each of the non-withstanding PARTIES ‘shall
have the right to request that another vote on such
project shall be taken by all non-withdrawing PARTIES.
Notice that such vote is requested shall be given by any
non-withdrawing PARTIES to the other non-withdrawing
PARTIES within seven (7) business days subsequent to the
expiration of the aforesaid fifteen (15) day period, and
the votes shall be cast by notice to the OPERATOR within
seven (7) business days following such notice being

given. The affirmative votes of all .non-withdrawing
PARTIES shall be required to re-adopt the project. If a
second vote does not re-adopt the project, it shall be
abandoned, and, at the election of the Withdrawing PARTY,

-
GR
a7
its notice of withdrawal may be cancelled, within seven
(7) business days from the date of receipt of OPERATOR's
notice of the result of such second vote, by notice given
to all the other PARTIES. If the project is re-~adopted
(or if no second vote thereon is requested), the
Withdrawing PARTY shall assign its PARTICIPATING INTEREST
in the exploration or exploitation permit in question to
the non-withdrawing PARTIES who shall accept such
assignment. The essignment shell be made conditional upon
the commencement of work on the project. in question by the
non-withdrawing PARTIES. within two hundred and seventy
(270) days from the date on which the Operating Committee
first voted and adopted the project, and diligent
prosecution thereof. on

(4) Until such time as a valid essignment of
withdrawing PARTY's interest is completed, the Withdrawing.
PARTY shall remain obligated to join in any action ©
required of the PARTIES hereto for the maintenance in
force of the exploration and exploitation permit
concerned, it being understood that the Withdrawing PARTY-
shall not by such joinder or partigipation in any action
following the effective date-ofiwithdrawal incur any
ceruing after the
as provided in

“ARTY shall share in the
benefits, obligations an ts attributable to the
Withdrawing PARTY*s PAR SIPATING INTEREST in the
proportion that each non-withdrawing PARTY's PARTICIPATING
INTEREST bears tq@ thé” total PARTICIPATING INTERESTS of all
non-withdrawing PARTIES, or in such other proportions as
may~be mutually agreed. .

(e) Each non-

{f) shall have no right to withdraw
pursuant to the provisions of this paragraph 11.03.

Article 12 - Assignment

12.01 Principle

The PARTIES shall not have the right to assign,
transfer, convey, encumber, hypothecate or otherwise
dispose of its PARTICIPATING INTEREST or part thereof
except in accordance with the provisions of the CONVENTION
and of paragraph -11.03 end paragraphs 12.02 through 12.04
of the AGREEMENT.

This Article Shall not apply:

(a) to any assignment which is required to be made
between the PARTIES hereto under the AGREEMENT;

(b) to any assignment to an affiliate Company.

456
(c)* to a mortgage, pledge, hypothecation, production
payment or the like, provided that:

(1) any required Government approval is
obtained, and,

(ii) the PARTICIPATING INTEREST of the other
PARTIES under the PERMIT and the AGREEMENT, and in
any joint assets, the production therefrom and.the
income thereof is {n no way affected in any manner
whatsoever, and,

(444) all costs. and expenses incurred by the PARTY
grenting a security interest or in connection with
the creation of same shall be borne by such PARTY
and should any other PARTY incur any costs and
expenses in connection therewith, the, PARTY’ -
creating the security interest shall reimburse the
other PARTIES for seme-

12.02 Condition of Assignment

Within prejudice of the provisions of th JON and of the

paragraph 12.03 below:

12.02.1 Each Party may. fre
of participation ©
one or more

rt.of its percentage
more mining titles, to
iliated.

ird Party all or part of its
Sawith respect to one or more mining
provisions of Articles 12-02.3 arid 12.03

2.02.2 - Each Party may 2
percentage of partict
titles subject to-
hereinafter.

12.02.3 In the event. of an assignment by a Party to a third Party of all °
part of its percentage of participation, the assignee must have previou
been approved in writing by the other Parties, such approval not to be

withheld without valid reason.

42.03 Preferential right of acouisition

12.03.1 In the event’any PARTY wishes to dispo fall
or any part of its PARTICIPATING vishes ton dispesc pari notify

each of the other PARTIES of its intention to do so
stating the price and all terms upon which it 4s offering
to dispose of such PARTICIPATING INTEREST or part thereof
and give to each of them thirty (30) days within which to
accept such offer. If such terms and conditions include
consideration which is not entirely in cash, then the
offering PARTY shall stipulate the fair market value in
cash of such consideration.

42,03.2_. 1f_a PARTY accepts such offer, then thi
PARTICIPATING INTEREST of the offering. PARTY ‘and that of

the accepting PARTY shall be adjusted accordingly and if
more than one PARTY accepts such offer the PARTICIPATING
INTEREST being offered shall be divided among the
accepting PARTIES in the proportion that their respective
PARTICIPATING INTERESTS bear to the sua of the

is?
PARTICIPATING INTERESTS of the accepting PARTIES, unless otherwise agreed
The preferential right of acquisition may be exercised by the accepting :
Parties only as regards the total of the participating interest offered.
If the PARTICIPATING INTPREST offered is not accepted in full by the other
PARTIES or any of them within the thirty (30) days period, then the offering
PARTY may assign such PARTICIPATING INTEREST .or part
thereof, provided that such assignment shall be at a price
no lower and upon terms no more favorable to the third
party_than the price and terms upon which the =
PARTICIPATING INTEREST. was offered to the other PARTIES,

and such assignment shall have been completed within one
hundred and eighty (180) days from the date upon which the
offer was made to. the PARTIES. . .

12.03.3 When the advances made by the Companies under Article 9
hereinabove to cover the share of equal to its
percentage of participation in the cost and investments related to
petroleum operations shall have been reimbursed entirely by

_. as provided in such Article 9, will then have
the benefit of the preferential right of acquisition provided for
under paragraph 12.03.1- hereinabove. -

12.04 Effective date of assignment

¢ transfer shall be effective
a¥endar month following that ~
‘k1-bavée furnished

No assignment. and.
until the first day of $8
in which the ‘assignor’oF, :

an “e€x fied photostatic
nnéent or tra sfer, deed thereof, (ii) an

“assignee, and,

ratified the AGRE T
writing with the-PARTIES at the time of the essignment to
take over: and..perform <2l1 obligations and liabilities
hereunder attritutable to the interest assigned. No
assignment Shall operate to relieve any PARTY of any
obligations hereunder which accrued or wers incurred prior

to the effective date of such assignment.

Article 13 - Relationships of the PARTIES

13.01 The rights, duties, obligations and liabilities
of the PARTIES under the AGREEMENT shall be several and
not joint, and each PARTY shall be responsible only for
its obligations as set out herein, it being the express
purpose and intention of the PARTIES that the AGREEMENT
shall not be construed as creating a corporation» 4 corporate

body, an association, or a partnership among them.

4 United States Income Tax Electior

14.01-In. view of the fact-thata11 hydrocarbons prodaced and saved
the Operator hereunder shall be owned by the Parties separately in
proportion to ‘their respective Participating -Interests, the Parties
recognize that the amount each Party realizes from the sale or other
disposition of its share of hydrocarbons produced and saved under the
terms of this Contract shall be the individual and separate income of
such Party.
_ 14.02 Notwithstanding any provisions herein that the rights end
Jiabilitiés-of the Parties hereunder are several and not Joint or collective
or that the agreement and operations hereunder shall not constitute a
partnership, any Party which is subject to the Internal Revenue Laws
of the United States recognizes that the relationship of the Parties hereunder
is a partnership for United States Income Tax purposes and such Party is =
subject tothe partnership provisions of ‘the Internal ‘Revenue Code of 1954
and all amendments thereto. Any Party.which is subject to the Internal”
Revenue-Laws of the United States agrees not to elect to be excluded_from
the application of Sub-Chapter K of Chapter 7 of Subtitle A of the Internal
Revenue Code of 1954, as amended, unless each Party subject to the Internal
Revenue Laws of the United States shall. hereafter agree to make such
election to be excluded.

14.03 Any Party which is subject.to the Internal Revenue Laws of
_the United States agrees that United States Partnership Income Tax Returns
shall: be filed covering operations under this agreement. agrees to
use its best efforts in the preparation and filing of the Tax Partnership
Returns and in making any appropriate electfons on such returns, acting
on behalf of itself and any other Party yhich is subjéct te the Inéernal

Revenue Laws of the United States, but in doing’ so, shall iacur no
liability to any other Party with regard :
to such returns or elections. Each Party agrees to furnish such

information relating to the operations conducted under. this Contract 2s
shall be required by United States Tax Li -for tax reporting purposes.

is hereby authorized and accept to make fh following choices under the Internal
Revenue Code, for U.S. Tax returns partnership which will be filed in
connection with Petroleum Wo . r.

fod Of accounting shall be adopted for
pr of of such an election
ies.

(a) The U.S. accrual
U.S. tax return:
Fu

(b) The accounting of the pa Yship shall be maintained on @

calendar year basi:

ction 263 of the Internal Revenue Code of

1954 of-th ed States, the partnership shall elect (and

proof of tl ection shall be furnished to U.S. tax authorities) ~
to consider all the “intangible drilling and development costs"

as expenses for the purpose of U.S. tax returns.

(c) According ts’ #

(d) For the requirement of U.S. tax returns, the partnership shall
make such other decisions which may be necessary under the
Internal Revenue Code of 1954, as may be required by the Party
or Parties subject to such U.S. tax Taw.

14.04 The Parties subject to U.S. tax Jaws agree that for United States
Income Tax purposes the gains and losses from sales, abandonments and other
dispositions of property (other than hydrocarbons) and all classes of costs,
expenses and credits, including depreciation and depletion with regard to
the Petroleum Works, shall be shared and accounted for as follows for U.S.
Income tax returns purposes:

{a) Production Costs shall be allocated as deductions to
each Party subject to U.S. income tax laws.

(b) Exploration Costs and Drilling and Development Costs,
other than those incurred in respect to depreciable
property, shall be allocated as deductions to each
Party subject to U.S. income tax laws in accordance
with its respective contributions to such costs.

(c) Depreciation on equipment and other. personal or real proverty
shall be allocated to each Party in accordance with its
respective contributions to the adjusted basis of such
equipment and real or personal property. For determination
of depreciation principles, including the questions related
to the period of utilization of equipment and other personal
or real property in this Article 14.04, the Operator pledge
to consult the other Parties subject to U.S. income tax laws.

40M
LOD
(4) Deduction for legal depletion under the Section 613 of the
Internal Revenue Code shall be calculated separately by
each Party subject to UsS. income tax laws, in taking
into account the hydrocarbons lifted or sold by the Party
subject to U.S. income tax laws and the costs and expenses
connected with.

The deduction for depletion of costs under the Section 61]

of the Internal Revenue Code of 1954 shal? be allocated -

if necessary - to each Party subject to the U.S. income tax -
laws, in proportion with its contribution in the duly adjusted
depletion basis of the property.

(e) Gains and losses from each sale, abandonment or other disposition
of property (other than hydrocarbons) shal] be attributed to the
Parties subject to U.S. income tax laws in such manner as to
reflect the gains and losses that would: have been includable in
their respective Income Tax Returns if such property were held by
the Parties subject to U.S. income tax laws outside. this Contract.
The computation shall take into account each Party's share of the
proceeds derived from each sale or other disposition of. such property
during the year, selling expenses and the Parties’ respective con-
tributions to the unadjusted cost basis of such property, less any
allowed or allowable depreciation,. depletion, amortization, credits
or other deductions which have ‘been allocated to each Party subject
to U.S. income tax laws with respect to such property as provided
tn this Article 14. +

(f) AN] other classes of costs,.expei ss “and credits not falling within
paragraph (a), (b),.(c), ‘{é) of paragraph 14.04, shall be
allocated to and accourited-for’ by each | Subject to U.S. income
tax laws in accordance ‘with its respective-contributions to such
cost, expenses and“cred 5

o

14.04.1 Asused in paragraph... : 04; the words “adjusted basis" or
“adjusted cost" shall tedn the “adjusted:basis" as defined under Section 1011
of the Internal Revenue Code of, 1954:.0f-the U.S., as amended.

14205 Upon termination. is Contract, if the capital accounts of the Parties
subject to U.S. income tax laws, as finally adjusted to reflect all contributions, of
property and cash and a -distributions of income, gain or loss, costs, expenses
and deductions, (1)*arenot in the ratio of the Parties ownership interest of
the properties covered’by this Contract or (2) do not each have a zero balance, the
Parties subject to U.S. income tax lews agree. to make such adjustments to the extent
necessary to cause the capital accounts to be in the same ratio as the participating
interests of the Parties or to each have a zero balance.

14.06 It is the intent of the Parties subject to U.S. income tax laws to this
Contract that the foregoing provisions of this Article 14 shall be limited to their
application to matters relating to United States income taxes and shall not in any
way change, amend, or affect the rights, obligations or liabilities of the Parties
otherwise contained in this Contract or the Legislation of the People's Republic
of the Congo, and it is agreed that nothing contained in this Contract shall be
construed as creating an association or corporation of any kind.

14.07 Each Party shall be liable for the payment of its own income taxes to
the State authorities to which it may be subject to and for the execution of its
share of contractual responsibilities for which it is liable. It will compensate
each other Party and will hold them harmless from any loss, costs and. liabilities
connected herewith.

Article 15 - Arbitration

15.01 All disputes arising {n connection with the
AGREEMENT which cannot be resolved amicably shall be
finally settled by arbitration.

15.02 Arbitration will be in accordance with the
Rules of Conciliation and Arbitration of the Internetional
Chamber of Commerce, unless the petitioner prefers that
the arbitration take place in accordance with the rules of
the International Centre for the Settlenent of investment
Disputes (the "Centre™) set up by the Convention for the

50 -

&
Settlement of Investment Disputes between States and
citizens of other States (ICSID); for th{s purpose,

agrees to cause to write to the
Centre as soon as possible after the execution hereof (1)
to designate to the Centre, in accordance with paragraph 1
of Article 25 of‘the ICSID, that, for purposes of the
arbitration, 4s an agency of , and
(441) to give its approval to 's consent to this
erbitration clause, in accordance with paragraph 3 of
Article 25 of the said ICSID. a

15.03 Each party to a dispute shall be entitled'to
2ppoint one arbitrator and such parties shall. agree on
another arbitrator, if necessary, to achieve an odd number
of arbitrators. In the event that agreement upon another |
arbitrator cannot be reached, such arbitrator shall be
appointed by the_ Court of “Arbitration of the International
Chamber of Commerce, or by the chairman of the a
Administrative Council of the Centre, as the case may be.

15.04 Arbitration shall take place in Paris, France.
The award which will be rendered in English and French
with both: texts having. equal validity shall be final and
binding upon the parties to the arbitration. Judjment
upon the award rendered mzy be entered in any court or
other authority for a judicial acceptance of the «ward and
an order of enforcement, as case may be.

15.05 The costs of art
&

ration shall be borne equally.
by the parties to sa :

16 Insurance

The Operator wilt.procure and mainta ih if.effect the usual.and legally
required policies.0f insurance, in thé nafievand for the account of the Parties
and shall inform the Parties of sam: Eath Party retains the exclusive
responsibility in proportion to-.the ‘participation that it holds for the
consequences of all-risks not. overéd by the policies procured by the Operator
for the common account, atid.to-this end, the Operator will advise the other
Parties of al] necessary. facts relating to the procuring and the management of
the policies as well of any indemnification of losses, whether it pertains
to policies procured rately or for the common account. .

Article 17 - Applicable law

The AGREEMENT is governed by the laws of

Article 18 - Force Majeure

48.01 In the event one of the PARTIES find it
{mpossible, either partially or totally, to carry out one
or more of its obligations contenplated by the AGREEMENT
or arising therefrom by reason of force majeure, an
unforeseeable circumstance (cas fe it) or any event
which may be assimilated to force m2 jeure (hereinafter
collectively referred to 25 "FORCE MAJEURE"), the PARTY
who invokes FORCE MAJEURE shall so notify the other
PARTIES as soon as possible.

. 18.02 Said notice shall be given as promptly es
possible in accordance with Article 19 below and shall s«
forth those circumstances which establish the FORCE
MAJEURE.

18.03 There shall be considered as FORCE MAJEURE, @
CC ——“C—ri‘eCitsC‘C‘C U‘‘éEC—tsC—C‘iCsizscstC
claiming the FORCE HAJ which result in the total or
partial obstruction, or significant delay, in the
performance of the obligations of such PARTY without its
being able reasonably to control or avoid the same. For
ithe purpose of the AGR T, FORCE MAJEURE shall incluc
put not be limited to: war, serious civil unrest,

164.

insurrection, strikes, earthquake, fire, explosion, other
catastrophes and all hindrances resulting from orders or
prohibitions of governmental authorities or which are the
result or the consequence of a delay by such authority in
issuing an authorization or a requested opinion.

18.04 FORCE MAJEURE shal2, however, not be validly
invoked if the events, acts or occurrences involved are

-reasonably foreseeable and could be remedied by the
exercise of reasonable diligence or by recourse to nore
onerous measures then those which were taken.

18.05 The-period for performance of the obligations
affected by FORCE MAJEURE shall be extended automatically
for a period equivalent to the delay caused by said FORCE
MAJEURE, it being understood (i) that such extension shal
not give rise to any penalty for the account of the PARTY
-responsible for performing these obligations, and (11)
that obligations other than those affected by FORCE
MAJEURE’ shall continue to be performed in accordance with
the provisions of the AGREEMENT.

18.06 In all cases, the PARTY concerned shall, in
agreement with the other PARTIES, take all appropriate
measures to assure the normal resumption of the:
performance of the obligations affected by FORCE MAJEURE.
If; as a result -of FORCE /MAJEURE,, die ‘of the PARTIES is
unable to perform its..obligatioc: z .
period of three’ (3) consecutive month:
ification -beréfnabove provided, the PARTI
sSible.to examine the consequence
of the even dnd in particular the delays in
the performance ‘the: respective obligations of each of
the PARTIES. .- He’ PARTIES cannot reach an agreement
regarding such consequences, they shall submit their
dispute té arbitration in accordance with the provisions
of Articlée.15 above.

shall meet

Article 19 ~ Notices

19.01 All notices and other communications provided
for in the AGREEMENT shall be-in writing and may be give
(4) by personal delivery to an authorized representative
of the PARTY to whom the notice is addressed or (ii) by
registered mail return receipt requested, or by (411)
telex, telecopier, or telegram to the PARTY to be notifi
at the appropriate following address:

For

Telex:

attention:
The General Manager

162
For ESSO:

Telex:

attention:

For:

Telex:

Attention:

19.02 .Such notices and cogmunications shall be deemed
to have been given’on the ¢ which th: ere delivered
4 ivén by telex,
dias soon as
~(i)-or (11) above. Any
time “to time, change its
giving the other PARTIES

telecopier or telegra
possible in writing
PARTY may,
address under para
ten (10) deays' note

20.01 Topigal :héadings

The topical headings used herein are for .
convenience only and shall not be construed as having any
substantive significance or as indicating that all of the
provisions of the AGREEMENT relating to any topic are to
be found in any perticular article or paragraph bearing
such topical heading.

20.02 Languege of the AGREEMENT

The AGREEMENT is made in French, the French text isthe only authenti
one. However an English translation shall be prepared and initialed for approv
by the Parties. In case of difficulty in the interpretation of the AGREEMENT,
reference shall be made to the English text for the purpose of clarification.

Article 21 - Amendments

At the request of any of the PARTIES, amendments
may be made to any one or several clauses of this
AGREEMENT, with the mutual agreement of the PARTIES.

p

Se
IN WITNESS WHEREOF, the AGREEMENT has been
executed in , on -

EXHIBIT I

- MAP OF THE " oP Be nhl

'UM WORK PROGRAM

/To be completed /
